Concurs in the judgment as to Gough and in paragraphs 1, 2, 3 and 4 of the syllabus but dissents from the judgment as to American upon the following grounds: The obligations of the Maryland and American surety companies arise out of contract and not out of tortious conduct. Therefore, when Maryland seeks recovery from Gough and American for indebtedness for which Gough may be found liable by reason of having unlawfully participated with Devine in the commission of the same wrong, American should not be permitted to hide behind the principle that there can be no contribution between joint tort-feasors. See United States Casualty Co. v. Indemnity Ins.Co. of North America, supra, at page 397 et seq.